Case 2:16-cv-00240-DLI-RML Document 90 Filed 09/30/20 Page 1 of 23 PageID #: 1374




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------x
 LORENA M. MILLIGAN, individually and on behalf :
 of all others similarly situated,                                 :
                                                                   :
                                     Plaintiff,                    :   OPINION AND ORDER
                                                                   :    16-cv-240 (DLI)(RML)
                            -against-                              :
                                                                   :
 GEICO GENERAL INSURANCE COMPANY and :
 CCC INFORMATION SERVICES INC.,                                    :
                                                                   :
                                     Defendants.                   :
 ------------------------------------------------------------------x

 DORA L. IRIZARRY, United States District Judge:

         Plaintiff Lorena M. Milligan (“Plaintiff”) brings this putative class action, pursuant to the

 Class Action Fairness Act of 2005, 28 U.S.C. § 1332(d)(2), against GEICO General Insurance

 Company (“GEICO”) and CCC Information Services Inc. (“CCC” and, together with GEICO,

 “Defendants”), alleging systemic underpayments for vehicles that were insured by Defendant

 GEICO and damaged in accidents. On May 7, 2018, Plaintiff filed an Amended Complaint. See,

 Am. Compl., Docket (“Dkt.”) Entry No. 63.

         Presently before the Court are Defendants’ motions to dismiss Plaintiff’s Amended

 Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). See, Mot. to Dismiss for Failure

 to State a Claim by GEICO, Dkt. Entry No. 77; Def. GEICO’s Mem. of Law in Supp. of Mot. to

 Dismiss Pl.’s Compl. (“GEICO Mem.”), Dkt. Entry No. 79; Mot. to Dismiss for Failure to State a

 Claim by CCC, Dkt. Entry No. 80; Mem. of Law in Supp. of CCC’s Mot. to Dismiss Pl.’s First

 Am. Class Action Compl. (“CCC Mem.”), Dkt. Entry No. 81. Plaintiff opposes both motions.

 See, Pl.’s Resp. in Opp’n to Def. GEICO’s Mem. of Law in Supp. of its Mot. to Dismiss Pl.’s

 Compl. (“Pl. Opp’n to GEICO”), Dkt. Entry No. 83; Pl.’s Resp. in Opp’n to Def. CCC’s Mem. of



                                                          1
Case 2:16-cv-00240-DLI-RML Document 90 Filed 09/30/20 Page 2 of 23 PageID #: 1375




 Law in Supp. of its Mot. to Dismiss Pl.’s Compl. (“Pl. Opp’n to CCC”), Dkt. Entry No. 84.

 Defendants have filed replies in support of their motions. See, Def. GEICO’s Reply Mem. of Law

 in Further Supp. of Mot. to Dismiss Pl.’s Compl. (“GEICO Reply”), Dkt. Entry No. 85; CCC’s

 Reply in Further Supp. of its Mot. to Dismiss Pl.’s First Am. Class Action Compl. (“CCC Reply”),

 Dkt. Entry No. 86.

          For the reasons set forth below, Defendants’ motions are granted, and Plaintiff’s Amended

 Complaint is dismissed with prejudice.

                                                 BACKGROUND

          The following facts are taken from the Amended Complaint, as well as documents that are

 incorporated by reference,1 and are accepted as true for purposes of this decision. See, DeJesus v.

 HF Mgmt. Servs., LLC, 726 F.3d 85, 87 (2d Cir. 2013).

          A. Relevant Facts

          On May 15, 2015, Plaintiff’s 2015 Lexus was totaled in a rollover accident. Am. Compl.

 ¶ 20. At the time of the collision, Plaintiff was insured under an automobile insurance policy

 issued by GEICO (the “Policy”). Id. at ¶ 19. The Policy insured Plaintiff’s 2015 Lexus, which

 was a “current model year vehicle” as defined by New York state insurance laws. Id. at ¶¶ 19, 22.

          Following the accident, Plaintiff submitted a claim to GEICO. Id. at ¶ 21. GEICO

 contracted with CCC, a corporation that performs automobile valuations, to compute Plaintiff’s

 vehicle replacement value. Id. at ¶¶ 7, 23, 29. CCC prepared a ONE Market Valuation Report



          1
           In support of their motions to dismiss, Defendants submit exhibits, including copies of the insurance policy
 and valuation report at issue in this action. See, Decl. of Barry I. Levy (“Levy Decl.”), Dkt. Entry No. 78; Decl. of
 Kathleen P. Lally (“Lally Decl.”), Dkt. Entry No. 82. The Court considers these exhibits because they are incorporated
 by reference in the Amended Complaint. See, L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 422 (2d Cir. 2011)
 (A complaint is “deemed to include any written instrument attached to it as an exhibit, materials incorporated in it by
 reference, and documents that, although not incorporated by reference, are integral to the complaint.”) (internal
 quotation marks and citations omitted).


                                                           2
Case 2:16-cv-00240-DLI-RML Document 90 Filed 09/30/20 Page 3 of 23 PageID #: 1376




 (“OMV Report”), which “compared Plaintiff’s current model year vehicle . . . with three similar

 dealer vehicles that were available or recently sold in the marketplace at the time of valuation.”

 Id. at ¶ 24 (internal quotation marks and citation omitted). The OMV Report set forth a valuation

 summary total of $45,924.00 for Plaintiff’s 2015 Lexus. Id. at ¶ 30. CCC calculated this valuation

 “by comparing similar vehicles from three local dealers, which were reflective of the market

 value.” Id. at ¶ 31. Based on the OMV Report, GEICO issued Plaintiff a claim payment for

 $45,924.00. Id. at ¶ 32.

        Plaintiff alleges that GEICO’s payment was “an adjusted vehicle value based on the

 adjusted values of comparable vehicles reflective of the market value[,]” that does not comply with

 New York state law, which requires payment of “the reasonable purchase price of a new identical

 vehicle[.]” Id. at ¶ 34. Thus, Plaintiff contends, by using such adjusted values to pay claims,

 “GEICO engaged in a fraudulent and deceptive scheme and policy of not complying with” its

 obligations to compensate Plaintiff for the “valuation of a total vehicle[,]” thereby violating “both

 its contractual obligations and New York law.” Id. at ¶ 35. Plaintiff also claims that GEICO’s

 fraudulent scheme impacts other GEICO policy holders and asserts class action allegations

 pursuant to Fed. R. Civ. P. 23(b)(2). Id. at ¶¶ 37-48.

        B. Procedural History

        On January 15, 2016, Plaintiff commenced the instant action. See, Compl., Dkt. Entry No.

 1. Plaintiff asserted causes of action against both Defendants for breach of contract, negligence,

 unfair and deceptive trade practices under New York General Business Law § 349 (“GBL§ 349”),

 and unjust enrichment. Id. at ¶¶ 46-53, 59-87, 93-96. Additionally, Plaintiff asserted a claim

 against GEICO for violation of New York insurance law, 11 N.Y.C.R.R. § 216.7 (“Regulation

 64”). Id. at ¶¶ 54-58. Finally, Plaintiff sought declaratory and injunctive relief against GEICO.



                                                  3
Case 2:16-cv-00240-DLI-RML Document 90 Filed 09/30/20 Page 4 of 23 PageID #: 1377




 Id. at ¶¶ 88-92. Defendants moved to dismiss the Complaint for failure to state a claim. See, Mot.

 to Dismiss by GEICO, Dkt. Entry No. 33; Mot. to Dismiss Pl.’s Class Action Compl. by CCC,

 Dkt. Entry No. 40.

         On July 14, 2017, pursuant to a referral from the Honorable Joan M. Azrack, U.S. District

 Judge of this Court, who was presiding over this action at the time,2 the Honorable Gary R. Brown,

 then U.S. Magistrate Judge of this Court, issued a Report and Recommendation (“R & R”)

 recommending that Defendants’ motions be granted in part and denied in part. R & R, Dkt. Entry

 No. 55. Specifically, as to GEICO, the magistrate judge recommended denying its motion to

 dismiss the breach of contract and GBL§ 349 claims, and granting its motion with respect to the

 causes of action for violation of Regulation 64, negligence, and unjust enrichment. Id. at 6-16, 20.

 As to CCC, the magistrate judge recommended denying its motion to dismiss the GBL§ 349 and

 unjust enrichment claims, and granting its motion with respect to the causes of action for

 negligence and breach of contract. Id. The magistrate judge also recommended striking Plaintiff’s

 demands for injunctive relief and declaratory relief. Id. at 14-16, 20. Finally, the magistrate judge

 converted one portion of Defendants’ motions, which sought to dismiss the action based upon

 Plaintiff’s failure to engage in the Policy’s appraisal process, to motions for summary judgment

 and recommended that summary judgment be denied. Id. at 16-20.

         On March 31, 2018, Judge Azrack, over objections from Defendants, adopted the R & R

 and granted Plaintiff leave to replead.            See, Order Adopting R & R, Dkt. Entry No. 62.

 Subsequently, Defendants filed an interlocutory appeal with respect to the decision on their

 motions for summary judgment. See, Notice of Interlocutory Appeal by CCC, Dkt. Entry No. 64;

 Notice of Interlocutory Appeal by GEICO, Dkt. Entry No. 65. The Second Circuit Court of


         2
             This action was reassigned to the undersigned on March 25, 2019. See, Case Reassignment dated March
 25, 2019.

                                                         4
Case 2:16-cv-00240-DLI-RML Document 90 Filed 09/30/20 Page 5 of 23 PageID #: 1378




 Appeals affirmed the district court’s decision. See, Milligan v. CCC Info. Servs. Inc., 920 F.3d

 146, 154 (2d Cir. 2019).

        Plaintiff filed an Amended Complaint on May 7, 2018, asserting the same causes of action

 as in the Complaint. See, Am. Compl. ¶¶ 49-104. Defendants again seek dismissal pursuant to

 Fed. R. Civ. P. 12(b)(6).

                                       LEGAL STANDARD

        To survive a motion to dismiss for failure to state a claim pursuant to Fed. R. Civ. P.

 12(b)(6), a complaint must “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 570 (2007). The plausibility standard “does not require ‘detailed factual

 allegations,’ but it demands more than . . . unadorned, the-defendant-unlawfully-harmed-me

 accusation[s].” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555).

        In deciding a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), the court accepts as

 true all well pled factual allegations and draws all reasonable inferences in the plaintiff’s favor.

 LaFaro v. N.Y. Cardiothoracic Grp., PLLC, 570 F.3d 471, 475 (2d Cir. 2009) (citations omitted).

 Nevertheless, “threadbare recitals of the elements of a cause of action” that are supported by

 “conclusory” statements and mere speculation are inadequate and subject to dismissal. Chavis v.

 Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (internal quotation marks and citation omitted); See

 also, Iqbal, 556 U.S. at 678 (“[T]he tenet that a court must accept as true all of the allegations

 contained in a complaint is inapplicable to legal conclusions.”).

                                           DISCUSSION

        A. Plaintiff’s Breach of Contract Claim (Count I)

        Plaintiff asserts breach of contract claims against both Defendants. See, Am. Compl. ¶¶

 49-59. The elements of breach of contract in New York are: “‘(1) the existence of an agreement,

 (2) adequate performance of the contract by the plaintiff, (3) breach of contract by the defendant,

                                                   5
Case 2:16-cv-00240-DLI-RML Document 90 Filed 09/30/20 Page 6 of 23 PageID #: 1379




 and (4) damages.’” Martino v. MarineMax Ne., LLC, 2018 WL 6199557, at *3 (E.D.N.Y. Nov.

 28, 2018) (quoting Harsco Corp. v. Segui, 91 F.3d 337, 348 (2d Cir. 1996)). For the reasons set

 forth below, Plaintiff’s claims against GEICO and CCC are dismissed.

                    i. Plaintiff’s Breach of Contract Claim Against GEICO

          Plaintiff alleges that GEICO breached the Policy by failing to comply with Regulation 64.

 See, Am. Compl. ¶¶ 34, 51, 54. As an initial matter, the Court notes that Regulation 64 “is deemed

 to be part of [the Policy] as though written into it.” See, Trizzano v. Allstate Ins. Co., 7 A.D.3d

 783, 785 (2d Dep’t. 2004); Security Mut. Life Ins. Co. of N.Y. v. Rodriguez, 65 A.D.3d 1, 6 (1st

 Dep’t. 2009) (“Existing and valid statutory provisions enter into and form a part of all contracts of

 insurance to which they are applicable, and, together with settled judicial constructions thereof,

 become a part of the contract as much as if they were actually incorporated therein.”). Pursuant to

 subsection (c)(3) of Regulation 64, insurers are required to pay “the reasonable purchase price to

 the insured on the date of loss of a new identical vehicle, less any applicable deductible and an

 allowance for depreciation[.]” 11 N.Y.C.R.R. § 216.7(c)(3).

          Plaintiff alleges that rather than paying her3 the “reasonable purchase price” of a new

 identical vehicle, as required by subsection (c)(3), GEICO paid her “an adjusted vehicle value

 based on the adjusted values of comparable vehicles reflective of the market value.” Am. Compl.

 ¶ 34.4       GEICO contends that payment reflective of a vehicle’s market value constitutes a

 “reasonable purchase price.” See, GEICO Mem., 11-15.

          The phrase “reasonable purchase price . . . of a new identical vehicle” is not defined in


          3
            For each cause of action, Plaintiff’s allegations are asserted on behalf of herself and the putative class.
          4
             While Plaintiff does not identify what would constitute a “reasonable purchase price,” GEICO indicates
 that Plaintiff is seeking the “sticker price” of a new identical vehicle because Plaintiff mentioned the “sticker price”
 during oral argument on Defendants’ interlocutory appeal. See, GEICO Mem., 10-11. However, neither the Amended
 Complaint, nor Plaintiff’s memorandum of law in opposition to GEICO’s motion to dismiss reference a “sticker price,”
 and, therefore, the Court need not consider GEICO’s contention that Plaintiff is seeking the “sticker price” of a new
 identical vehicle.

                                                            6
Case 2:16-cv-00240-DLI-RML Document 90 Filed 09/30/20 Page 7 of 23 PageID #: 1380




 subsection (c)(3) or in any other subsection of Regulation 64. The Second Circuit, in addressing

 Defendants’ interlocutory appeal, noted that determining the meaning of this phrase is a legal

 question that requires the district court’s interpretation. See, Milligan, 920 F.3d at 154. Contrary

 to Plaintiff’s contention that interpretation of Regulation 64 is premature at the motion to dismiss

 stage, See, Pl. Opp’n to GEICO, 6, the Court “may resolve issues of contract interpretation” on a

 motion to dismiss. See, Serdarevic v. Centex Homes, LLC, 760 F. Supp.2d 322, 328 (S.D.N.Y.

 2010) (citations omitted). However, any ambiguities must be resolved in Plaintiff’s favor. Id.

         In interpreting the meaning of this phrase, the Court finds guidance in subsection (c)(4),

 which immediately follows subsection (c)(3). Subsection (c)(4) provides that an insurer must

 reopen a claim if, after it has made the claim payment, “the insured notifies the insurer . . . that the

 insured cannot purchase a comparable vehicle for the market value, as determined under the

 provisions of subparagraph (1)(i), (ii), (iii) or (v) or [subsection (c)(3)].” 11 N.Y.C.R.R. §

 216.7(c)(4) (emphasis added). Reading this subsection in conjunction with subsection (c)(3)

 indicates that a “reasonable purchase price” is one that would allow the insured to purchase a

 “comparable vehicle for the market value.”

         While the Court is cognizant of its obligation to resolve any ambiguities in Plaintiff’s favor,

 Plaintiff’s construction of the statute creates an ambiguity where in fact none exists. According to

 Plaintiff, “[t]he phrase ‘market value’ only applies to subparagraph 1(i), (ii), (iii) or (v), and not to

 [subsection (c)(3)], which includes its own explicit calculation methodology—‘reasonable

 purchase price.’” Pl. Opp’n to GEICO, 6-7. Yet, construing the statute the way Plaintiff suggests

 would be nonsensical, as the phrase “or [subsection (c)(3)]” follows logically only after the

 preceding phrase, “comparable vehicle value for the market value as determined under . . . [.]”

 The “or” operates as a conjunction, connecting subsection (c)(3) to the subparagraphs that precede



                                                    7
Case 2:16-cv-00240-DLI-RML Document 90 Filed 09/30/20 Page 8 of 23 PageID #: 1381




 it, not a delineation separating it. Moreover, Plaintiff offers no basis for the Court to find that

 subsection (c)(3) “includes its own explicit calculation methodology[.]” Id. at 7. Subsection (c)(3)

 provides only that GEICO must pay a reasonable purchase price and does not articulate how such

 a price must be calculated. The Court further notes that, if the New York State Legislature had

 intended for insurers to compensate insureds by paying a certain price, it would have used a more

 definite term than “reasonable.” See, Patchen v. Gov’t Employers Ins. Co., 759 F. Supp.2d 241,

 248 (E.D.N.Y. 2011) (noting “with reasonable certainty” that if the legislature had intended the

 interpretation proposed by plaintiff, it simply would have written the statute as plaintiff sought to

 interpret it).

         Accordingly, the Court finds that, under Regulation 64, an insurer satisfies the requirement

 set forth in subsection (c)(3) of paying an insured the “reasonable purchase price . . . of a new

 identical vehicle” if that price is one that would allow the insured to purchase a “comparable

 vehicle for the market value,” as set forth in subsection (c)(4). Thus, by issuing a payment

 reflective of the market value of Plaintiff’s vehicle, GEICO complied with Regulation 64, and did

 not breach the Policy. Accordingly, Plaintiff’s claim against GEICO for breach of contract is

 dismissed.

                  ii. Plaintiff’s Breach of Contract Claim Against CCC

         Plaintiff’s breach of contract claim against CCC is premised on a third-party beneficiary

 theory. She alleges that GEICO and CCC entered into a contract, through which CCC provides

 valuations to GEICO to compute vehicle replacement values and that this contract was intended

 to benefit Plaintiff. See, Am. Compl. ¶¶ 55-57.

         Where, as here, a plaintiff is not a party to a contract, she nonetheless may enforce the

 contract by establishing that she is an intended third-party beneficiary to that contract. See, Consol.



                                                   8
Case 2:16-cv-00240-DLI-RML Document 90 Filed 09/30/20 Page 9 of 23 PageID #: 1382




 Edison, Inc. v. Ne. Utilities, 426 F.3d 524, 527 (2d Cir. 2005) (citations omitted). To establish that

 she is a third-party beneficiary to a contract, the plaintiff must plead: “(1) the existence of a valid

 and binding contract between other parties, (2) that the contract was intended for [the plaintiff’s]

 benefit and (3) that the benefit to [the plaintiff] is sufficiently immediate, rather than incidental, to

 indicate the assumption by the contracting parties of a duty to compensate [the plaintiff] if the

 benefit is lost.” Sony Corp. v. Fujifilm Holdings Corp., 2017 WL 4342126, at *6 (S.D.N.Y. Sept.

 28, 2017) (internal quotation marks and citations omitted).

         Significantly, “the language of the contract must clearly evidence an intent to permit

 enforcement by the third party.” Consol. Edison, Inc., 426 F.3d at 528 (internal quotation marks,

 citation, and alterations omitted) (emphasis in original). This intent “must be shown on the face

 of the contract . . . and surrounding circumstances alone do not suffice[.]” Fashion One Television

 LLC v. Fashion TV Programmgesellschaft MbH, 2017 WL 3610513, at *1 (S.D.N.Y. Aug. 22,

 2017) (internal quotation marks and citations omitted); CityR Grp. Holdings LLC v. Foresite

 Realty Mgmt., LLC, 2019 WL 1437519, at *4 (S.D.N.Y. Mar. 29, 2019) (“New York courts have

 held that the parties’ intention to benefit the third party must appear from the four corners of the

 instrument.”) (internal quotation marks and citation omitted).

         With respect to the first element, Plaintiff alleges that “GEICO and CCC have a valid and

 binding contract between them” through which CCC “provide[s] total-loss valuations” to compute

 vehicle replacement values. See, Am. Compl. ¶¶ 23, 26(a), 55(a). This allegation, taken as true

 and construed in Plaintiff’s favor, provides a reasonable basis to infer the existence of a contract

 between GEICO and CCC. See, DePasquale v. DePasquale, 2013 WL 789209, at *15 (E.D.N.Y.

 Mar. 1, 2013), aff’d, 568 F. App’x 55 (2d Cir. 2014) (noting that, at the motion to dismiss stage,

 court must take as true plaintiff’s allegation that defendant entered into an agreement with third-



                                                    9
Case 2:16-cv-00240-DLI-RML Document 90 Filed 09/30/20 Page 10 of 23 PageID #: 1383




  party); See also, Abu Dhabi Commercial Bank v. Morgan Stanley & Co. Inc., 651 F. Supp.2d 155,

  184 (S.D.N.Y. 2009) (finding that plaintiff had established first element of third-party beneficiary

  claim on motion to dismiss even though complaint lacked “any facts regarding when these

  contracts were formed and their major terms[]”).

         However, Plaintiff fails to establish that she is an intended beneficiary to the contract

  between GEICO and CCC. Plaintiff alleges that the OMV Report “was intended to be provided

  to Plaintiff[]” and includes language “that is directed at Plaintiff” and “CCC knows or should have

  known that the valuation reports are for the purpose of paying the Plaintiff” for the loss of her

  vehicle. See, Am. Compl. ¶¶ 25, 28, 56-57. Such conclusory allegations do not establish that the

  contract “clearly evidence[s] an intent to permit enforcement” by Plaintiff. See, Consol. Edison,

  Inc., 426 F.3d at 528 (internal quotation marks, citation, and alterations omitted). Plaintiff fails to

  identify the contract language evincing GEICO and CCC’s intent to permit enforcement by

  Plaintiff, which mandates dismissal of her third-party beneficiary claim against CCC. See,

  DePasquale, 2013 WL 789209, at *15 (dismissing third-party beneficiary claim where plaintiff

  failed to allege contract language demonstrating an intent to permit enforcement by plaintiff); Abu

  Dhabi Commercial Bank, 651 F. Supp.2d at 185 (dismissing third-party beneficiary claim where

  plaintiff alleged that defendants had entered into contract “for the purpose and intent to benefit

  directly the plaintiff”) (internal quotation marks and citations omitted).

         Plaintiff relies on inapposite cases for the broad proposition that “a plaintiff may properly

  assert its status as a third-party beneficiary where a defendant knows its appraisal will be submitted

  to and relied upon by plaintiff.” See, Pl. Opp’n, 6-7 (citing Rodin Props.-Shore Mall, N.V. v.

  Ullman, 264 A.D.2d 367, 368 (1st Dep’t. 1999) and Stewardship Credit Arbitrage Fund LLC v.

  Charles Zucker Culture Pearl Corp., 2011 WL 1744217, at *7-8 (N.Y. Sup. Ct. N.Y. Cnty. 2011)).



                                                    10
Case 2:16-cv-00240-DLI-RML Document 90 Filed 09/30/20 Page 11 of 23 PageID #: 1384




  In Rodin and Stewardship, the plaintiffs established that they were third-party beneficiaries to

  appraisal contracts between borrowers and appraisers because plaintiffs had required defendant

  borrowers to obtain appraisals, and defendant appraisers knew that plaintiffs would be relying on

  the appraisals to issue loans to defendant borrowers. See, Rodin, 264 A.D.2d at 368-69 (agreement

  between defendants contained an “express acknowledgement” that appraisal report would be

  submitted to plaintiff” and defendant appraiser “knew that plaintiff would be relying on its

  appraisal[]”); Stewardship, 2011 WL 1744217, at *1, *8 (plaintiffs had requested appraisal and

  determined which appraiser to use). Here, by contrast, GEICO, not Plaintiff, requested CCC’s

  appraisal, and it is GEICO, not Plaintiff, who relied on the appraisal to compute Plaintiff’s vehicle

  replacement value. Thus, the intended beneficiary of the agreement between GEICO and CCC

  was GEICO, rather than Plaintiff.

         Accordingly, Plaintiff has failed to establish that she was a third-party beneficiary, and,

  therefore, her breach of contract claim against CCC is dismissed.

         B. Plaintiff’s Cause of Action against GEICO for Violation of Regulation 64 (Count
            II)

         Plaintiff also asserts a claim against GEICO for violation of Regulation 64. See, Am.

  Compl. ¶¶ 60-64. As set forth above, Regulation 64 provides that insurers must “pay to the insured

  the reasonable purchase price . . . on the date of loss of a new identical vehicle, less any applicable

  deductible and an allowance for depreciation[.]” 11 N.Y.C.R.R. § 216.7(c)(3). According to

  Plaintiff, GEICO violated Regulation 64 by paying Plaintiff “an adjusted vehicle value based on

  the adjusted values of comparable vehicles reflective of the market value” rather than paying her

  “the reasonable purchase price of a new identical vehicle[.]” Am. Compl. ¶ 34.

         Regulation 64 does not expressly confer a private right of action. See, Ripka v. Safeco Ins.,

  2015 WL 3397961, at *2 (N.D.N.Y. May 26, 2015) (dismissing claim asserted pursuant to various


                                                    11
Case 2:16-cv-00240-DLI-RML Document 90 Filed 09/30/20 Page 12 of 23 PageID #: 1385




  provisions of 11 N.Y.C.R.R. § 216 because regulations “which implement a provision of New

  York State’s Insurance law, do not give rise to any private causes of action[]”) (citations omitted);

  De Marinis v. Tower Ins. Co. of N.Y., 6 A.D.3d 484, 486 (2d Dep’t. 2004) (“It is well settled that

  no private cause of action exists for a violation of . . . [11 N.Y.C.R.R. § 216.0.]”) (citations

  omitted). Nonetheless, Plaintiff contends that “a private right of action is implied.” Pl. Opp’n to

  GEICO, 9.

          Where a statute does not provide expressly for a private right of action, an implied right

  exists only if the “statutory provisions and their legislative history” indicate the legislature’s intent

  to create such a right. Maimonides Med. Ctr. v. First United Am. Life Ins. Co., 116 A.D.3d 207,

  211 (2d Dep’t. 2014) (internal quotation marks and citations omitted). To determine legislative

  intent, courts consider whether: (1) “the plaintiff is one of the class for whose particular benefit

  the statute was enacted”; (2) “recognition of a private right of action would promote the legislative

  purpose”; and (3) “creation of such a right would be consistent with the legislative scheme[.]” Id.

  (internal quotation marks and citations omitted). With respect to the third factor, “which is

  generally the most critical[,]” Id. (internal quotation marks and citations omitted), courts will not

  find a private right of action if such a right would be “incompatible with the enforcement

  mechanism chosen by the Legislature or with some other aspect of the over-all statutory scheme[.]”

  AHA Sales, Inc. v. Creative Bath Prod., Inc., 58 A.D.3d 6, 15 (2d Dep’t. 2008) (internal quotation

  marks and citation omitted).

          The Court finds that Regulation 64 does not create an implied right of action. Considering

  the factors set forth above, only the first factor is satisfied. Regulation 64 was created to protect

  consumers insured by insurance companies, like Plaintiff. However, because such consumers are

  parties to contracts with insurance companies, and, thus, have a remedy in the form of an action



                                                     12
Case 2:16-cv-00240-DLI-RML Document 90 Filed 09/30/20 Page 13 of 23 PageID #: 1386




  for breach of contract, the Court is hard pressed to find a way in which creating a duplicative

  private right of action would “promote the legislative purpose” behind Regulation 64. See,

  Maimonides Med. Ctr., 116 A.D.3d at 211. Finally, a private right of action would be incompatible

  with the current enforcement mechanism, which authorizes the Superintendent of Insurance to

  bring civil actions for violations of Regulation 64. See, N.Y. Ins. L. § 109(d) (“The superintendent

  may maintain a civil action in the name of the people of the state . . .”). “The plain language of

  Section 109 (d) demonstrates the legislative intent to have the Superintendent of Insurance

  represent the public when insurance companies violate the Insurance Law . . . The only sections

  of the Insurance Law that create a private right of action are those that the legislature selected

  deliberately. There is no need to read a private right of action into the Insurance Law when there

  is abundant evidence that the legislature chose consciously when and when not to create one.” Jim

  Mazz Auto, Inc. v. Progressive Cas. Ins. Co., 2009 WL 910969, at *1 (W.D.N.Y. Mar. 31, 2009).

         The Court finds that Regulation 64 does not provide for an expressed or implied private

  right of action. Accordingly, Plaintiff’s claim against GEICO for violation of Regulation 64 is

  dismissed.

         C. Plaintiff’s Negligence Claim (Count III)

         Next, Plaintiff asserts a cause of action for negligence against both Defendants, alleging

  that they breached their duty to provide an accurate valuation of her damaged vehicle. See, Am.

  Compl. ¶¶ 65-89. To establish negligence, a plaintiff must plead that: (i) the defendant owed her

  a duty; (ii) the defendant breached that duty; and (iii) the breach “substantially caused” her injury.

  Pasternack v. Lab. Corp. of Am. Holdings, 807 F.3d 14, 19 (2d Cir.), as amended (Nov. 23, 2015)

  (internal quotation marks and citations omitted). As discussed below, the Court concludes that

  neither GEICO nor CCC owed Plaintiff a duty and, therefore, Plaintiff’s negligence claim is



                                                   13
Case 2:16-cv-00240-DLI-RML Document 90 Filed 09/30/20 Page 14 of 23 PageID #: 1387




  dismissed.

                  i. Plaintiff’s Negligence Claim Against GEICO

         Plaintiff alleges that GEICO owed her “a duty to provide accurate vehicle valuation

  information for the purposes of resolving claims.” Am. Compl. ¶ 84. GEICO purportedly

  breached this duty by contracting with CCC, who “provided [vehicle] valuations in a negligent

  manner.” Id. at ¶ 85. As a result, Plaintiff “received less value for [her] vehicle” than she would

  have otherwise been entitled to. Id. at ¶ 86.

         Plaintiff’s allegation is rooted in the same conduct underlying her breach of contract claim,

  namely GEICO’s purported failure to fully compensate her for her vehicle. However, a breach of

  contract does not give rise to a tort claim unless a legal duty, independent of the contract, that

  “spring[s] from circumstances extraneous to, and not constituting elements of, the contract,” has

  been violated. Banco Multiple Santa Cruz, S.A. v. Moreno, 888 F. Supp.2d 356, 368 (E.D.N.Y.

  2012) (internal quotation marks and citations omitted); See also, Negrete v. Citibank, N.A., 187 F.

  Supp.3d 454, 471 (S.D.N.Y. 2016), aff’d, 759 F. App’x 42 (2d Cir. 2019) (dismissing negligence

  claim where alleged duties were “not distinct or independent from the [c]omplaint’s contract

  claims[]”). Moreover, under New York law, “the relationship between an insurance company and

  its policyholder is contractual only.” Banco Multiple Santa Cruz, S.A., 888 F. Supp.2d at 369

  (internal quotation marks and citations omitted); See also, Polidoro v. Chubb Corp., 354 F.

  Supp.2d 349, 351-52 (S.D.N.Y. 2005) (dismissing insured’s negligence claim against insurer

  because it could not “stand independent of her contract claim[]”). Accordingly, Plaintiff’s

  negligence claim based on GEICO’s purported duty to provide accurate vehicle valuations is

  dismissed.

         Plaintiff further alleges that GEICO had a duty to “supervise and verify that CCC was



                                                  14
Case 2:16-cv-00240-DLI-RML Document 90 Filed 09/30/20 Page 15 of 23 PageID #: 1388




  providing valuations correctly in a responde[a]t superior capacity.” Am. Compl. ¶ 84. Pursuant

  to the doctrine of respondeat superior, an employer may be liable for the negligent acts of its

  employees. See, Capak v. Epps, 2020 WL 3073210, at *5 (S.D.N.Y. June 10, 2020) (citations

  omitted). However, Plaintiff does not allege that CCC is an employee of GEICO. Rather, the

  Amended Complaint makes clear that CCC is an independent contractor with whom GEICO

  “contracted” to provide valuations. Am. Compl. ¶ 23. A party who retains an independent

  contractor may not be held liable for the independent contractor’s negligence. See, Capak, 2020

  WL 3073210, at *5 (“It is well established . . . that an employer is not liable for the negligent or

  tortious acts of an individual it hires as an independent contractor.”) (citations omitted); Murphy

  v. Guilford Mills, Inc., 2005 WL 957333, at *4 (S.D.N.Y. Apr. 22, 2005) (“The general rule is that

  a party who retains an independent contractor, as distinguished from a mere employee or servant,

  is not liable for the independent contractor’s negligent acts.”) (internal quotation marks, citations,

  and alteration omitted). Accordingly, Plaintiff’s negligence claim against GEICO based on CCC’s

  purported negligence is dismissed.

                 ii. Plaintiff’s Negligence Claim Against CCC

         Plaintiff alleges that CCC “had a duty to exercise reasonable care in the preparation of the

  valuation reports, including complying with the applicable law[,]” namely Regulation 64. Am.

  Compl. ¶¶ 73, 77, 79. CCC allegedly breached this duty by “negligently and fraudulently”

  preparing “inaccurate and deceptive valuation reports.” Id. at ¶ 80.

         Plaintiff fails to allege that CCC owed her a duty. CCC provided a valuation of Plaintiff’s

  vehicle for GEICO, not for Plaintiff. Under New York law, entities that provide valuations do not

  owe any duty to the individual whose property is being valued. See, Chambers v. Executive Mortg.

  Corp., 229 A.D.2d 416, 417 (2d Dep’t. 1996) (affirming dismissal of negligence claim for lack of



                                                   15
Case 2:16-cv-00240-DLI-RML Document 90 Filed 09/30/20 Page 16 of 23 PageID #: 1389




  duty where plaintiff alleged that defendant appraisers had conducted inaccurate appraisal)

  (collecting cases); See also, Lombard v. Booz-Allen & Hamilton, Inc., 280 F.3d 209, 215-19 (2d

  Cir. 2002) (affirming district court’s holding that a loan applicant could not recover on a theory of

  negligence against a consulting firm retained by a potential lender to review the merits of a loan

  application where consulting firm’s report resulted in denial of loan).

          Plaintiff nonetheless contends that CCC owed her a duty because it had a “specific

  awareness” that Plaintiff would rely on its appraisal. See, Pl. Opp’n to CCC, 7. A professional

  that is aware of a third party’s potential reliance on its opinion owes a duty to that third party only

  where the third party does in fact rely on that opinion. See, Liberty Mut. Ins. Co. v. WAWA Tours,

  Inc., 2007 WL 2743500, at *5 (E.D.N.Y. Sept. 18, 2007), as amended (Sept. 19, 2007) (quoting

  Rodin, 264 A.D.2d at 368-69) (“‘When a professional . . . has a specific awareness that a third

  party will rely on his or her advice or opinion, the furnishing of which is for that very purpose, and

  there is reliance thereon, tort liability will ensue if the professional report or opinion is negligently

  or fraudulently prepared[.]’”). Here, however, Plaintiff has not alleged that she relied on CCC’s

  OMV Report. Rather, it was GEICO who relied on the OMV Report. In fact, CCC neither had a

  relationship with Plaintiff nor did it make any representations to her. Absent a showing of reliance

  on the OMV Report, Plaintiff cannot allege plausibly that CCC owed her a duty.

          Moreover, to the extent that Plaintiff’s negligence claim is based on a third-party

  beneficiary theory, it too must fail. See, Am. Compl. ¶ 67. As set forth above with respect to

  Plaintiff’s breach of contract claim, Plaintiff has failed to establish that she is a third-party

  beneficiary to an agreement between GEICO and CCC.

          Thus, because CCC did not owe Plaintiff a duty of care, Plaintiff’s negligence claim against

  CCC is dismissed.



                                                     16
Case 2:16-cv-00240-DLI-RML Document 90 Filed 09/30/20 Page 17 of 23 PageID #: 1390




         D. Plaintiff’s GBL § 349 Claim (Count IV)

         Plaintiff also asserts a claim against Defendants pursuant to GBL § 349, alleging that

  Defendants “engaged in a systematic scheme to deceive” and failed to compensate Plaintiff fully

  for the loss of her vehicle, in violation of Regulation 64. Am. Compl. ¶ 92. GBL § 349 prohibits

  “‘deceptive acts or practices in the conduct of any business, trade or commerce or in the furnishing

  of any service in this state.’” Nick’s Garage, Inc. v. Progressive Cas. Ins. Co., 875 F.3d 107, 124

  (2d Cir. 2017) (quoting N.Y. Gen. Bus. Law § 349(a)). To state a claim under Section 349, “a

  plaintiff must allege that a defendant has engaged in (1) consumer-oriented conduct that is (2)

  materially misleading and that (3) plaintiff suffered injury as a result of the allegedly deceptive act

  or practice.” Id. (internal quotation marks and citation omitted). To survive a motion to dismiss,

  a plaintiff plausibly must allege “that a significant portion of the general consuming public or of

  targeted consumers, acting reasonably in the circumstances, could be misled by the relevant

  statements.” Kennedy v. Mondelez Glob. LLC, 2020 WL 4006197, at *9 (E.D.N.Y. July 10, 2020)

  (internal quotation marks and citations omitted). At the motion to dismiss stage, “a court may

  determine as a matter of law that an allegedly deceptive [practice] would not have misled a

  reasonable consumer.” Fink v. Time Warner Cable, 714 F.3d 739, 741 (2d Cir. 2013) (citations

  omitted).

         As an initial matter, Defendants’ contentions that this claim is duplicative of other claims,

  rather than a “free-standing” claim of deceptive conduct, are without merit. See, GEICO Mem.,

  19-23; CCC Mem., 11-12. Where a Section 349 claim overlaps with a claim under another statute,

  Section 349 nonetheless is viable and not duplicative, where the plaintiff alleges that the defendant

  engaged in “inherently deceptive conduct.” See, Nick’s Garage, 875 F.3d at 126-27 (rejecting

  insurer’s argument that plaintiff who was asserting claim pursuant to New York Insurance Law



                                                    17
Case 2:16-cv-00240-DLI-RML Document 90 Filed 09/30/20 Page 18 of 23 PageID #: 1391




  could not assert GBL § 349 claim also).           Accordingly, Plaintiff’s claim that Defendants

  systemically endeavored to pay her less than the amount she was entitled to, if pled adequately,

  could serve as the basis for a violation of Section 349.

                  i. Plaintiff’s GBL § 349 Claim Against GEICO

         Plaintiff’s GBL § 349 claim against GEICO must be dismissed because she fails to allege

  that GEICO engaged in materially deceptive conduct and that she suffered injury as a result of

  GEICO’s conduct.

         Plaintiff’s GBL § 349 claim against GEICO is premised on her allegation that GEICO

  failed to pay her “the reasonable purchase price” of a new vehicle as required by Regulation 64.

  See, Pl. Opp’n to GEICO, 13; See also, Am. Compl. ¶¶ 91-92. However, as set forth above,

  Regulation 64 contemplates the payment of a market value price as a reasonable purchase price.

  Thus, a reasonable consumer would not be deceived by GEICO’s payment of a market value price

  to satisfy a claim pursuant to Regulation 64.

         Moreover, Plaintiff has failed to allege an injury caused by GEICO’s allegedly deceptive

  acts that is independent of the injury caused by GEICO’s alleged breach of contract. A monetary

  loss under GBL § 349 “must be independent of the loss caused by the alleged breach of contract.”

  DiGangi v. Gov’t Employers Ins. Co., 2014 WL 3644004, at *7 (E.D.N.Y. July 22, 2014) (internal

  quotation marks and citation omitted). Plaintiff alleges that she suffered damages as a result of

  GEICO’s failure to “fully compensate [her] for the loss of [her] vehicle[] as required by Regulation

  64.” Am. Compl. ¶ 92. Yet, this injury arises out of “the exact causes and effects” Plaintiff alleges

  in her breach of contract claim, and, as such, is “insufficient to give rise to a [Section] 349 claim.”

  See, Fleisher v. Phoenix Life Ins. Co., 858 F. Supp.2d 290, 305 (S.D.N.Y. 2012) (holding that

  plaintiff had failed to allege injury under Section 349 because the purported damages “stem[med]



                                                    18
Case 2:16-cv-00240-DLI-RML Document 90 Filed 09/30/20 Page 19 of 23 PageID #: 1392




  from the alleged breach of contract”) (citation omitted).

         Accordingly, the GBL § 349 claim against GEICO is dismissed.

                    ii. Plaintiff’s GBL § 349 Claim Against CCC

         With respect to CCC, Plaintiff fails to allege that CCC engaged in any deceptive act or

  practice. Despite claiming in her opposition to CCC’s motion to dismiss that “CCC deceivingly

  held itself out as complying with the provisions of the Policy and the law,” Plaintiff fails to make

  such allegations in the Amended Complaint. See, Pl. Opp’n to CCC, 9. Plaintiff’s attempt to

  amend the Amended Complaint through her memorandum of law in opposition to CCC’s motion

  to dismiss is wholly improper. See, Hunter v. N.Y.C. Health & Hosps. Corp., 2015 WL 1527646,

  at *12 (E.D.N.Y. Mar. 31, 2015) (“[I]t is axiomatic that the Complaint cannot be amended by the

  briefs in opposition to a motion to dismiss.”) (internal quotation marks and citations omitted).

         Moreover, Plaintiff’s argument is belied by the OMV Report, which says nothing of

  compliance with the Policy or with Regulation 64, but rather merely identifies Regulation 64 as

  the regulation that “concern[s] vehicle value.” See, Levy Decl., Ex. C, 17. Therefore, there is

  nothing deceptive about the OMV Report. Even if CCC were required to comply with Regulation

  64, which, as a non-insurer, it is not,5 Plaintiff cannot allege plausibly that a reasonable consumer

  would be misled by the OMV Report to believe that CCC was complying with Regulation 64.

  Accordingly, Plaintiff fails to plead a material misrepresentation, and her GBL § 349 claim against

  CCC is dismissed. See, Daniel v. Mondelez Int’l, Inc., 287 F. Supp.3d 177, 189-94 (E.D.N.Y.

  2018) (dismissing GBL § 349 claim where plaintiff failed to plead that a reasonable consumer

  would have been misled by defendant’s purported misrepresentation).




         5
             See, 11 N.Y.C.R.R. § 216.2 (“This Part shall apply to all insurers licensed to do business in this State.”).

                                                             19
Case 2:16-cv-00240-DLI-RML Document 90 Filed 09/30/20 Page 20 of 23 PageID #: 1393




         E. Plaintiff’s Claim for Declaratory and Injunctive Relief (Count V)

         Next, Plaintiff seeks a judgment declaring that GEICO compensate her in accordance with

  Regulation 64 and an order enjoining “GEICO from continuing to defraud consumers by failing

  to fully compensate [them] as required by [Regulation 64][.]” Am. Compl. ¶¶ 98-99. In requesting

  a declaratory judgment, Plaintiff urges the Court to require GEICO to comply with Regulation 64.

  The Court declines to “repeat this statutory directive.” See, Patchen, 759 F. Supp.2d at 251

  (dismissing cause of action for declaratory relief that sought to enforce conduct which was already

  mandated by statute); See also, DiGangi, 2014 WL 3644004, at *8 (declining to issue declaratory

  judgment where doing so “would not finalize the controversy between the parties, clarify the legal

  issues involved, or serve any other useful purpose[]”) (citation omitted). As for Plaintiff’s request

  for injunctive relief, it must be dismissed because Plaintiff has not established that GEICO violated

  Regulation 64. See, DiGangi, 2014 WL 3644004, at *8 (finding no basis for injunctive relief

  where plaintiff had failed to state a claim for underlying causes of action). Accordingly, Plaintiff’s

  claims for declaratory and injunctive relief are denied.

         F. Plaintiff’s Unjust Enrichment Claim (Count VI)

         Finally, Plaintiff asserts a cause of action for unjust enrichment against both Defendants.

  See, Am. Comp. ¶¶ 101-04. To state a claim for unjust enrichment, a plaintiff must allege that:

  “(1) the defendant was enriched, (2) at the expense of the plaintiff, and (3) that it would be

  inequitable to permit the defendant to retain that which is claimed by the plaintiff.” Agerbrink v.

  Model Serv. LLC, 155 F. Supp.3d 448, 458 (S.D.N.Y. 2016) (internal quotation marks and citations

  omitted). For the reasons set forth below, Plaintiff’s claims with respect to both Defendants are

  dismissed.




                                                   20
Case 2:16-cv-00240-DLI-RML Document 90 Filed 09/30/20 Page 21 of 23 PageID #: 1394




                 i. Plaintiff’s Unjust Enrichment Claim Against GEICO

         Plaintiff’s claim against GEICO is untenable. Unjust enrichment is a “quasi-contract

  claim[]” that exists only “in the absence of any agreement.” Beth Israel Med. Ctr. v. Horizon Blue

  Cross & Blue Shield of N.J., Inc., 448 F.3d 573, 586 (2d Cir. 2006) (internal quotation marks,

  citation, and emphasis omitted). Here, there is no dispute that the Policy is an enforceable

  agreement between GEICO and Plaintiff. See, Am. Compl. ¶¶ 19, 52; GEICO Mem., 24.

  Accordingly, the Policy precludes recovery under an unjust enrichment theory. See, Glob.

  Funding Grp., LLC v. 133 Cmty. Rd., Ltd., 251 F. Supp.3d 527, 533 (E.D.N.Y. 2017) (“Unjust

  enrichment is a quasi-contract claim, and the existence of a valid and enforceable written contract

  governing a particular subject matter ordinarily precludes recovery in quasi[-]contract for events

  arising out of the same subject matter.”) (internal quotation marks and citation omitted).

         Plaintiff contends that her unjust enrichment claim is “an alternative theory of liability to

  the breach of contract claim,” which should be upheld at the motion to dismiss stage because

  “GEICO has moved to dismiss Plaintiff’s breach of contract claim.” Pl. Opp’n to GEICO, 17.

  However, the relevant inquiry in deciding whether an unjust enrichment claim can survive a

  motion to dismiss is whether a valid and enforceable agreement exists, not whether the plaintiff

  adequately has pled breach of such agreement. Moreover, Plaintiff’s reliance on National City

  Commercial Capital Co., LLC v. Global Golf, Inc. is misplaced. There, the court denied a motion

  to dismiss an unjust enrichment claim because the defendants had not yet filed an answer and,

  therefore, it was “unclear whether the written contract [would] foreclose other alternative quasi-

  contract theories of liability[.]” 2009 WL 1437620, at *1 (E.D.N.Y. May 20, 2009). Where, as

  here, there is no dispute over the existence of an enforceable agreement, an unjust enrichment

  claim merely is duplicative of a breach of contract claim and must be dismissed. See, Glob.



                                                  21
Case 2:16-cv-00240-DLI-RML Document 90 Filed 09/30/20 Page 22 of 23 PageID #: 1395




  Funding Grp., LLC, 251 F. Supp.3d at 533 (dismissing unjust enrichment claim and noting that

  where defendants did not dispute existence of enforceable contract, it was “not a case in which

  [p]laintiff pleads alternative relief, but rather an instance in which the unjust enrichment claim is

  directly duplicative of the breach of contract claim[]”) (internal quotation marks and citation

  omitted); Kermanshah v. Kermanshah, 2010 WL 1904135, at *6 (S.D.N.Y. May 11, 2010) (noting

  that “the determination that an enforceable contract exist[s] necessarily precludes an unjust

  enrichment claim based on the same underlying agreement[]”). Based on the foregoing, Plaintiff’s

  unjust enrichment claim against GEICO is dismissed.

                 ii. Plaintiff’s Unjust Enrichment Claim Against CCC

         Plaintiff’s unjust enrichment claim against CCC also fails. To succeed on an unjust

  enrichment claim, a plaintiff must have a “sufficiently close relationship” with the defendant.

  Tyman v. Pfizer, Inc., 2017 WL 6988936, at *19 (S.D.N.Y. Dec. 27, 2017), report and

  recommendation adopted, 2018 WL 481890 (S.D.N.Y. Jan. 18, 2018) (internal quotation marks

  and citations omitted). While “[t]he plaintiff need not be in privity with the defendant,” the

  connection between the two parties “cannot be too attenuated.” Id. (internal quotation marks and

  citation omitted).

         Here, Plaintiff alleges that CCC has been unjustly enriched at Plaintiff’s expense “[b]y

  virtue of its obtaining monies in connection with practices that are deceptive[]” and in violation of

  Regulation 64 and the Policy. Am. Compl. ¶ 102. Aside from this conclusory allegation, Plaintiff

  fails to allege that she paid CCC or otherwise conferred any benefit to CCC. While Plaintiff alleges

  that she purchased the Policy from GEICO, See, Id. at ¶ 19, her allegation with respect to “monies”

  that CCC obtained from her is wholly unsupported by the facts. Nor does Plaintiff allege that CCC

  received any benefits by virtue of Plaintiff’s payments to GEICO, such as receiving a portion of



                                                   22
Case 2:16-cv-00240-DLI-RML Document 90 Filed 09/30/20 Page 23 of 23 PageID #: 1396




  such payments, for example. Cf., Waldman v. New Chapter, Inc., 714 F. Supp.2d 398, 404

  (E.D.N.Y. 2010) (upholding unjust enrichment claim against product manufacturer where plaintiff

  indirectly conferred a benefit to product manufacturer by purchasing product from retailer).

  Accordingly, Plaintiff’s unjust enrichment claim is dismissed.          See, Mamakos v. Town of

  Huntington, 2017 WL 2861719, at *17 (E.D.N.Y. July 5, 2017), aff’d, 715 F. App’x 77 (2d Cir.

  2018) (dismissing unjust enrichment claim where complaint was devoid of allegations that

  defendants had received a benefit from plaintiff, for which “equity and good conscience require

  restitution[]”).

                                            CONCLUSION

          For the reasons set forth above, Defendants’ motions to dismiss are granted in their entirety,

  and this action is dismissed with prejudice.



  SO ORDERED.

  Dated: Brooklyn, New York
         September 30, 2020

                                                                            /s/
                                                                  DORA L. IRIZARRY
                                                                United States District Judge




                                                    23
